Citation Nr: 0120058	
Decision Date: 08/03/01    Archive Date: 08/10/01

DOCKET NO.  96-20 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an effective date earlier than November 
21, 1994, for an increased rating award for service connected 
residuals of left knee injury with limitation of extension.

2.  Entitlement to a rating higher than 20 percent for 
residuals of left knee injury with limitation of extension, 
for the period from November 21, 1994, through August 20, 
1996.

3.  Entitlement to an increased rating for residuals of left 
knee injury with limitation of extension, currently rated 50 
percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Counsel


REMAND

The appellant had active duty service from April 1943 to 
January 1946.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions from the Department of Veterans 
Affairs (VA) Regional Office (RO) in Hartford, Connecticut. 

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The record indicates that the appellant submitted a claim for 
an increased rating on November 23, 1994.  He claims 
entitlement to an earlier effective date.  He specifically 
asks that his increased rating be made effective from 1985, 
as he submitted a claim for compensation for his left knee at 
that time.  The Board notes that the RO has awarded an 
increased rating for the appellant's left knee condition 
effective from November 21, 1994, which appears to be the 
date that he was first treated at the VA.

The appellant has reported that between 1985 and November 
1994, he received treatment for his service connected left 
knee condition from private doctors.  During a hearing held 
in June 1999, he stated that he was seen by two private 
doctors between 1985 and 1994; one doctor was deceased, and 
the other was retired and did not have any records.  However, 
during a hearing before the undersigned, held in March 2001, 
he indicated that Dr. Ruiz, from whom he received treatment 
in the nineties (he was not certain of the dates of 
treatment), was still in practice and that the treatment 
records from Dr. Ruiz may be available.  Under 38 C.F.R. 
§ 3.400(o), the effective date of an increased rating award 
may be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
a claim is received within 1 year from such date, otherwise, 
the date of receipt of claim.  Thus, any medical records 
dated within 1 year of the date of his claim would be 
pertinent to this case.  As such, prior to further 
consideration of the matter at hand, the RO should take the 
necessary steps to obtain any available treatment records 
from Dr. Ruiz.  

In addition, it is noted that an October 1997 VA examination 
report indicates that the examiner recommended that the 
appellant return to the Yale Sports Medicine Center to have 
his knee checked and treated.  The only treatment record from 
this private facility is dated in August 1996.  Any 
additional treatment records should be obtained and 
associated with the claims file.  

Further, the record indicates that the last request for VA 
treatment records was made in January 1995.  The appellant 
has reported that he received his treatment at the VA Medical 
Center in West Haven, Connecticut.  It is not clear whether 
he has receive any VA treatment subsequent to January 1995.  
The RO should determine whether there are any additional 
treatment records; if so, all such records should be 
associated with the claims file.    

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should take the necessary steps 
to obtain any VA treatment records not 
already associated with the claims file, 
in particular, treatment records from 1995 
to the present, as well as treatment 
records dated prior to November 21, 1994, 
if any.  

3.  The RO should take the necessary steps 
(or provide the appellant with any 
necessary assistance) to obtain treatment 
records from Dr. Ruiz in West Haven, as 
well as any outstanding treatment records 
from the Yale Sports Medicine Center.

4.  The RO should provide the appellant 
with the opportunity to submit (or assist 
him in obtaining) any additional medical 
records which may be pertinent to the case 
at hand.

5 Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



